UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.

VEHICLE VIN
#JN1HZ14S93X001742, 1984
                                                                   No. 97-1355
NISSAN 300ZX, With all
Appurtenances and Attachments
thereon,
Defendant,

DENNIS E. FORT,
Claimant-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Fayetteville.
Malcolm J. Howard, District Judge.
(CA-91-99-H)

Submitted: March 31, 1998

Decided: May 21, 1998

Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Dennis E. Fort, Appellant Pro Se. Stephen Aubrey West, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Dennis Fort appeals from the district court order denying his "Mo-
tion to Return Property or Just Compensation." We affirm.

Fort's motion involves the forfeiture of a vehicle seized from his
possession and forfeited via a default judgment under 21 U.S.C.
§ 881(a)(4) (1994). The vehicle was titled to Fort's father, who
received notice and made a timely claim. Fort, however, contends that
he was the actual owner of the vehicle and was therefore entitled to
notice under 19 U.S.C.A. § 1607 (West 1994 & Supp. 1997). He
alleges that he did not receive this notice and requests the return of
the vehicle or just compensation.

Although Fort was in possession of the vehicle and now claims to
be the true owner, there is no indication that he previously claimed
ownership of the vehicle. On these facts, we conclude that the Gov-
ernment lacked sufficient cause to be aware of Fort's alleged interest.
See United States v. $321,470.00, U.S. Currency , 874 F.2d 298 (5th
Cir. 1989) (providing that claim of possession, standing alone, is gen-
erally insufficient to confer standing). Further, Fort cannot credibly
assert that he was unaware of the vehicle's seizure as the facts clearly
indicate that Fort was present at the time. The record also contains a
copy of the notice allegedly provided to Fort at the time of seizure.
All of these facts lead us to conclude that Fort had actual knowledge
of the seizure.

Addressing Fort's contention that the notice of forfeiture contained
in the record was falsified by the signatory officer, we believe that
Fort's actual notice, coupled with the fact that the evidence demon-
strated a clear governmental right to forfeiture of the property, pre-
vents him from recovering either the vehicle or just compensation
therefore.

                     2
Fort's remaining claims, that the seizing officer violated 18
U.S.C.A. § 1001 (West 1994 & Supp. 1997), and that he was entitled
to additional notice once the forfeiture moved from an administrative
to a judicial forum are without merit. Accordingly, we affirm the dis-
trict court's order. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

AFFIRMED

                    3